Citation Nr: 0820692	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-37 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than May 22, 2004 
for the assignment of a total disability rating based on 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to May 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Waco Texas 
regional office (RO) of the Department of Veterans Affairs 
(VA), which, pursuant to a January 2006 Board decision 
granted entitlement to TDIU on an extraschedular basis and 
assigned an effective date of May 22, 2004.  In August 2007, 
the veteran's attorney filed a notice of disagreement with 
the effective date assigned by the July 2007 decision.  The 
RO then issued a statement of the case upholding the 
effective date assignment in October 2007 and the veteran 
filed a timely Form 9 in November 2007.   Earlier in January 
2006 the claimant's request to have his appeal advanced on 
the docket pursuant to 38 C.F.R. § 20.900 was granted by the 
Board.     


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, his 
communication received on May 18, 1999, is construed as claim 
for TDIU; the veteran did not file a claim for TDIU earlier 
than May 18, 1999.

2.  As of May 18, 1999, the record reasonably shows that the 
veteran was unemployable due to service-connected disability.


CONCLUSION OF LAW

The criteria for assignment of an effective date of May 18, 
1999, (but no earlier) for the award of TDIU are met.   38 
U.S.C.A. §§ 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 
20.1100 (2007).


  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, although the veteran did receive a VCAA 
notice letter pertaining to his underlying claim for TDIU in 
January 2005, he did not receive a specific notice letter 
pertaining to his claim for an earlier effective date.  The 
Board finds that the veteran has not been prejudiced by this 
lack of notice, however.  The veteran is represented by an 
attorney who has shown through the arguments advanced that he 
understands the law pertaining to the assignment of effective 
dates for TDIU.  Accordingly, the Board finds that the 
veteran, through his attorney, has "actual knowledge" of 
such criteria.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).  The veteran is also not prejudiced by the lack 
of notice because the earlier effective date for which his 
attorney has argued is being granted.  

Regarding VA's duty to assist, the RO has obtained VA and 
private medical evidence.  Additionally, the veteran was 
provided with VA examinations.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Facts and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As a claim of TDIU is essentially a claim for increase, the 
effective date for a decision granting this benefit is 
normally the date of the claim.  The RO applied this 
principle in assigning the May 22, 2204 effective date, 
finding that this was the date that the veteran's claim for 
TDIU had been received.  The Board notes, however, that in an 
earlier claim for increase received on May 18, 1999, the 
veteran indicated, "I am convinced that my service[-
]connected disability has worsened considerably since my last 
evaluation with the Regional Office.  Please . . . totally 
re-evaluate my service[-]connected disability to include all 
adjunct considerations based on the medical evidence 
received."    

The Board notes that included in the medical evidence to 
which the veteran referred was a June 1997 VA examination, 
which found that the veteran's service connected residuals of 
osteomyelitis in the fibula precluded him from engaging in 
any substantial gainful employment.  Thus, a determination by 
the RO as to whether the veteran could qualify for a TDIU 
rating would not have been an unreasonable "adjunct 
consideration" based on this June 1997 finding.  
Accordingly, resolving reasonable doubt in the veteran's 
favor, his reference to "adjunct considerations" coupled 
with the June 1997 report's indication that the veteran was 
unemployable due to service connected disability, leads to an 
interpretation of the May 18, 1999, claim as a claim for 
TDIU.  Accordingly, as the evidence shows that the veteran 
was unemployable as of the date of this claim (see 38 C.F.R. 
§ 4.16(a)), an effective date of May 18, 1999, for TDIU is 
warranted.  See 38 C.F.R. § 3.400.  An earlier effective date 
is not warranted as no earlier communications by the veteran 
can be construed as a claim for TDIU.


ORDER

Entitlement to an effective date of May 18, 1999, (but no 
earlier) for the assignment of a total disability rating 
based on unemployability (TDIU) due to service-connected 
disability is granted.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


